 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                                Case No. 18-50398 MEH
                                                          Chapter 7
12                                                        Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                        OBJECTION TO CLAIM 92
                    Debtor.                               (David Chau)
14

15                                                        [No Hearing Required Unless Requested]

16

17   TO DAVID CHAU:
18
19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
20   of TechShop, Inc. (“Debtor”), files this objection to Claim 92 filed by David Chau (“Claimant”) on
21   June 8, 2018 as a priority claim in the amount of $4,305 (“Claim”). A true and correct copy of the
22   Claim is attached hereto as Exhibit A.
23           According to documents attached to the Claim, Claimant is owed regular wages in the
24   amount of $725. The Trustee does not dispute Claimant’s entitlement to his unpaid wages. However,
25   the balance of the Claim seeks damages and penalties in the amount of $3,580. Pursuant to 11 U.S.C.
26   § 726(a)(4), claims for penalties are subordinated to payment of sums to general unsecured creditors.
27   See, 11 U.S.C. § 726(a)(4). Because the Trustee will not be making a full payment to general
28   unsecured creditors, debts related to “penalties” will not receive any distributions from the Debtor’s

Case: 18-50398      Doc# 281      Filed: 03/22/21    Entered: 03/22/21 05:35:17         Page 1 of        1
                                              14
 1   estate. Therefore, the portion of the Claim seeking penalties, $3,580, must be disallowed in its

 2   entirety. The Trustee has no objection to payment of earned wages in the amount of $725.

 3          WHEREFORE, the Trustee prays for an order, as follows:

 4          1.     Reducing Claim 92 filed by David Chau on June 8, 2018 as a priority wage claim in

 5   the amount of $4,305 by the amount of $3,580 and allowing it as a priority wage claim pursuant to

 6   11 U.S.C. § 507(a)(4) in the amount of $725.

 7          2.     For such other relief as the Court deems just and appropriate.

 8

 9   DATED: March 22, 2021              RINCON LAW LLP

10

11
                                        By: /s/ Gregg S. Kleiner
12                                          GREGG S. KLEINER
                                            Counsel for DORIS A. KAELIN,
13                                          Trustee in Bankruptcy
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 18-50398     Doc# 281     Filed: 03/22/21     Entered: 03/22/21 05:35:17      Page 2 of       2
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 1 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 3 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 2 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 4 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 3 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 5 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 4 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 6 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 5 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 7 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 6 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 8 of
                                            14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 7 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 9 of
                                            14
      Case 18-50398   Claim 92   Filed 06/08/18   Desc Main Document   Page 8 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281    Filed: 03/22/21      Entered: 03/22/21 05:35:17   Page 10 of
                                          14
      Case 18-50398   Claim 92   Filed 06/08/18   Desc Main Document   Page 9 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281    Filed: 03/22/21      Entered: 03/22/21 05:35:17   Page 11 of
                                          14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 10 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 12 of
                                             14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 11 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 13 of
                                             14
     Case 18-50398   Claim 92    Filed 06/08/18   Desc Main Document   Page 12 of 12


                                                                           EXHIBIT A
Case: 18-50398   Doc# 281       Filed: 03/22/21   Entered: 03/22/21 05:35:17   Page 14 of
                                             14
